DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 16/450,457 filed on 24 June 2019, now U.S. Patent 11,055,752, which is a continuation of U.S. Application No. 14/864,416 filed on 24 September 2015, now U.S. Patent 10,332,158, (“Parent Application” or “Parent Applications”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This communication is in response to the application filed on 29 June 2021 and the preliminary amendment filed on 9 August 2021. Claim 1 has been canceled, and claims 2-19 have been added; therefore, claims 2-19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
The Examiner notes that independent claims 2 and 10 recite collecting or determining test impressions, then determining a network adjustment factor, then determining and storing a weighted adjusted quantity of impressions. The determining is based on the following equations from Applicant’s specification:
Eq. 1: pi = 1-ri/si; where pi is the loss rate, ri, is received impressions, and si is sent impressions (see Applicant ¶¶ 0025-0026, as submitted).
Eq. 2: pe = ∑ sipi / ∑ si, each from 1 to n; where pe is the estimated network loss rate and si and pi are as at Eq. 1 (see Applicant ¶¶ 0029-0030, as submitted).
Eq. 3: AFe = 1/(1-pe); where AFe is the network adjustment factor, and pe is as above at Eq. 2 (see Applicant ¶¶ 0033-0034, as submitted).
Eq. 4: we = number of subscribers for measured network / total number of subscribers in measured networks; where we is the market share weighting factor (see Applicant ¶¶ 0041-0042, as submitted).
Eq. 5: Ie = IDMA * we * AFe; where Ie is total received impression count, IDMA is received impression count for a designated market area (DMA), and we and AFe are as above (see Applicant ¶¶ 0025-0026, as submitted), i.e., the weighted adjusted quantity of impressions for a network.
Eq. 6: IDMA’ = ∑Ie from e=1 to n; where IDMA’ is the adjusted total impression count, i.e., the weighted adjusted quantity of impressions summed for all networks.

Therefore, Eq. 1 can be rearranged (multiply both sides by si) to sipi = si – ri, which is the sent minus received notifications. Eq. 2 then is the ratio of the summation of the sent minus received over the summation of the sent notifications, i.e., Eq. 2 is the ratio of lost to sent notifications. Since “1” indicates a unity or completion, inserting the result of Eq. 2 into Eq. 3, indicates 1–pe = 1–the ratio of lost to sent notifications; i.e., a complete or unity set less the network loss ratio, which is the received portion of the notifications. For example, if the summations are that 100 are sent, which would be a given number, and 80 are received, then pi = 1 – 80/100) = 0.20, or 20%; then pe = 100*0.20/100 = 0.20, reflecting a 20% loss. This means AF = 1 / (1-0.20) = 1/0.8, which is the reciprocal of the received ratio (i.e., 1 over the 80% received). The number of subscribers is apparently given (or received, or known), such that the we is merely a calculated ratio of them – if the number of subscribers for measured network is designated as “Sn” and the total number of subscribers in measured networks is designated as “St”, then we = Sn/St. 
There, this is inserted into Eq. 5 to arrive at the claimed quantity that is stored. Since the IDMA is the received impressions, Eq. 5 becomes Ie = (received impressions) * Sn/St * (1 / (the reciprocal of the received ratio)). If, then “Rec’d” is the number of notifications received, and “Sent” is the number sent (as data that is known or collected, then Ie = Rec’d * Sn/St * 1/(Rec’d/Sent) = Rec’d * Sn/St * (Sent / Rec’d), which = Sent * Sn/St. If the above example numbers were used, this is merely Ie = 80 * Sn/St * (1/(1-0.20)) = 80 * Sn/St * (1/0.8) = 80/0.80 * Sn/St = 100 * Sn/St. Since the sent notification number is apparently known (see Applicant ¶ 0012, as submitted) and the numbers of subscribers is apparently known (see Applicant ¶¶ 0020-0021, as submitted) since not calculated or determined in any manner, the calculations herein are apparently the equivalent of merely multiplying the number of sent notifications with the ratio of numbers of subscribers as indicated by Eq. 4.
The Examiner notes that Eq. 6 may be used to sum the total for networks, but is apparently not currently claimed.

Allowable Subject Matter
Claims 2-19 are indicated as allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  As noted at the Parent Application, the closest prior art appears to be Finn et al. (U.S. Patent Application Publication No. 2011/0158112) indicating tracking message losses over a network, generating an adjustment factor, where it would apparently be obvious to apply this in the field of impression tracking as per Perez et al. (U.S. Patent Application Publication No. 2012/0072469). However, there appears to be no apparent or obvious reason to weight the adjusted impression quantities according to market share from a prior art perspective.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/332,158 (“’158 Patent”) and claims 1-20 of U.S. Patent 11,055,752 (“’752 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 2 and 10 of the instant application appear the same or exceedingly similar to independent claims 2, 11, and 18 of the ‘752 Patent and also to independent claims 1, 10, and 17 of the ‘158 Patent. Although the instant claims are directed to an apparatus whereas some of the ‘752 Patent and ‘158 Patent claims are also directed to methods or computer readable storage media, it would appear obvious to claim the computer (as an apparatus) performing the method steps and the media containing instructions to be executed on the computer (as an apparatus), and especially so since the apparatus as at instant claims 2 and 10 recite a memory, instructions, and processor circuitry to perform the activities. The other differences between the claims, such as indicating “collect” versus “determine” steps and/or claiming subtracting the losses from the sent notifications to determine the difference (see, e.g., claim 1 of the ‘158 Patent), appear to be either minor, necessarily required, and/or a difference in verbiage to convey the same basic activity.
Instant claims 3 and 11 appear to encompass the same limitations as at ‘752 Patent claim 11 and ‘158 Patent claim 10. Instant claims 4 and 12 appear to encompass the same limitations as at ‘752 Patent claim 2 and ‘158 Patent claims 2 and 16. Instant claims 5 and 13 appear to encompass the same limitations as at ‘752 Patent claims 3, 12, and 19 and ‘158 Patent claims 3, 11, and 17. Instant claims 6 and 16 appear to encompass the same limitations as at ‘752 Patent claims 6 and 14 and ‘158 Patent claims 5 and 12. Instant claims 7 and 17 appear to encompass the same limitations as at ‘752 Patent claims 7 and 15 and ‘158 Patent claims 6 and 13. Instant claims 8 and 18 appear to encompass the same limitations as at ‘752 Patent claim 8 and ‘158 Patent claim 7. Instant claims 9 and 19 appear to encompass the same limitations as at ‘752 Patent claims 9, 16, and 20 and ‘158 Patent claims 8, 14, and 18. Instant claim 14 appear to encompass the same limitations as at ‘752 claims 4, 13, and 18. Instant claim 15 appears to encompass the same limitations as at ‘752 Patent claim 5 and ‘158 Patent claim 4.
Therefore, instant claims 2-19 are found to be double patenting based on nonstatutory double patenting analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bordner-Babayigit et al. (U.S. Patent No. 9,237,339) indicates a framework for quantifying a total quality of experience for subscribers in a communications network is disclosed. A weighted average score representing a quality of experience for at least one application is provided. A set of scores associated with network parameters is provided. A weighted sum using the set of scores and the weighted average score is calculated. A total quality of experience score based on the weighted sum is generated. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622